Citation Nr: 1333539	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  08-13 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for common variable immunodeficiency (CVID).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to May 1988.  He then had service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2009.  A transcript of the hearing has been associated with the claims file.  

In September 2010, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional evidentiary development.  The case was then returned to the Board for further appellate action.  See 38 C.F.R. § 19.38 (2013).

Upon return from the AOJ, the Board, in June 2013, requested a medical expert opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board determined that such an expert opinion was necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d).  The appellant was notified that the Board intended to seek such an opinion.  The opinion was received in August 2013, and the Veteran was furnished a copy of the opinion in September 2013 and was provided 60 days to submit a response.  He responded in September 2013 informing the Board that he had no further argument or evidence to submit and would like to the Board to proceed immediately with adjudicating his appeal.  A waiver of RO jurisdiction is not required under such circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).





FINDINGS OF FACT

The record before the Board is in relative equipoise on all material elements of the claim, to include the question of whether CVID, had its onset coincident with the Veteran's period of active duty service from September 1984 to May 1988. 


CONCLUSION OF LAW

The Veteran's CVID was incurred coincident with active duty.  38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.304; see Davidson, 581 F.3d at 1316.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case is seeking service connection for CVID.  He maintains that this condition had its onset during his period of active duty service, which began in September 1984 and ended in May 1988.  More specifically, he testified at his August 2009 Board hearing that he was continually having sinus problems, such as sinusitis and tonsillitis, during service, and was treated for a serious infection in September 1985.  Hr'g Tr. 3.  He explained that this led him to be tested for diabetes, but the test returned negative.  Hr'g Tr. 3.  He later asked a doctor about this and was told that it could have started at any time, but his CVID could have started from the time he was sick in service, but it also could have started later on.   Hr'g Tr. 12. 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

An appellant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, the Board shall give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Here, after careful consideration of all procurable and assembled data, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim.  

First, the available medical records establish that CVID was initially diagnosed in October 1999 and remains extant to the present.  This fact, which confirms the existence of a present disability, is not in dispute.  See Davidson, 581 F.3d at 1316; see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Second, the Veteran's service treatment records (STRs) show no diagnosis of this condition during service, but reflect ongoing treatment for various infections therein.  More specifically, it is important to note that the STRs show no indication of prior disease when the Veteran completed an applicant prescreen in October 1983.  Rather, the prescreen questionnaire shows that he affirmatively denied a history of all pertinent medical conditions.  A clinical evaluation on enlistment likewise discloses no abnormalities.  

In October 1984, approximately one year into his enlistment, the Veteran was treated for symptoms diagnosed as an upper respiratory infection (URI).  Thereafter, his STRS show recurrent treatment for similar conditions throughout his service (in chronological order):  October 1984 and May 1985 (URI); June 1985 (viral syndrome); September 1985, October 1985, November 1985, and December 1985 (URI); January 1986 (sinusitis/viral pharyngitis); March 1986 (URI); July 1986 (tonsillitis); August 1986 (left otitis externa); October 1986 (pneumonia); November 1986 (chronic recurrent tonsillitis); February 1987 (URI and Eustachian tube dysfunction); March 1987 (hyperplastic tonsil); April 1987, July 1987, and September 1987 (URI); and in February 1988 (URI "probably" viral, r/o sinusitis, bronchitis, pneumonia).  

At service separation in April 1988, the Veteran denied a history of all pertinent medical conditions.  

These STRs show in-service incurrence of a disease or injury, and this fact is also not in dispute.  See Walker, 708 F.3d at 1333.  It is also undisputed, the record contains no clear and unmistakable evidence that Veteran's CVID preexisted his entrance into active duty service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Accordingly, the central question remaining in dispute in this appeal concerns whether the Veteran's CVID started during his active duty service rather than at some point thereafter.  On this question the record contains conflicting evidence.  

Importantly, the Veteran is shown to have had recurrent infections during active service and thereafter, including three episodes of pneumonia.  

Moreover, the Reserve STRs include private treatment records showing a hospital admission in October 1999 for treatment of bacterial meningitis.  This hospital admission resulted in further evaluation by a private immunology specialist, who made the diagnosis of CVID.  This specialist specifically indicated that the condition predisposed the Veteran to his recurrent infections.  Also, a Reserve physician in February 2000 indicated that the Veteran's positive history of infections was related to CVID.  The Veteran also submitted medical literature indicating that CVID is manifested by recurrent infections.  

Based on this background, the Board previously referred this case for a VA examination to address the central question of causation.  The VA examination was performed in September 2010.  The VA examiner opined that the Veteran's CVID was not caused by or related to his period of service; it was not incurred during service, nor was it caused by or related to his period of service connection.  

The Board finds that this September 2010 VA examiner's opinion has little probative value for two reasons.  First, the VA examiner relied on an inaccurate medical history.  Where the VA examiner found that the Veteran had only one prior episode of pneumonia, the available records document at least three episodes, including one episode during service in October 1986.  Second, the VA examiner's explanation does not account for the question of whether the Veteran's infections since service were a manifestation of undiagnosed CVID in active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the deficiencies in the September 2010 VA examination, plus the medical complexity presented by this case, the Board obtained a medical expert opinion from the VHA.  The medical expert opinion was rendered in August 2013, by Dr. J. J., an infectious diseases specialist with VHA, who is also an Associate Chief of Staff for Education, and a Clinical Professor of Medical, Microbiology, and Immunology.  The opinion is extensive, which is reflective of the expert's thorough understanding of the case, plus the expert's detailed medical justification for the opinion.  For sake of brevity, the Board will highlight those aspects of the expert's opinion that are central to resolution of this appeal.  

The expert's opinion with regard to the onset of the Veteran's CVID was that it is at least as likely as not that the illness began during or before his active duty service.  He reasoned that the Veteran had an inordinate number of respiratory infections during his active duty, and the literature now validates that it is often at the age when the Veteran was in service at which CVID usually manifests.  Further, according to the expert, there is no reason to believe that the Veteran did not have the illness during his service, and the prior opinions "may have been swayed with the profound illness of meningitis in the [V]eteran in 1999 that may minimize earlier infections."  There had been serious and chronic sinusitis present years before 1999, more likely than not present in its early form during the Veteran's service, and the fact that he was not cared for by VA may also have reduced the availability of documentation of recurrent nature of any illness.  

The Board finds that this August 2013 expert medical opinion carries determinative probative weight in this appeal.  Most importantly, it is clearly articulated, is accurately informed of the pertinent facts of the case, and is well-supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Consequently, the August 2013 expert medical opinion makes it at least as likely as not that CVID was incurred coincident with the Veteran's active duty service.  

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidence is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection is warranted, and the claim is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Fagan, 573 F.3d at 1287.

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.


ORDER

Service connection for common variable immunodeficiency (CVID) is granted.




____________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


